        Case 3:19-cv-01959-RNC Document 14 Filed 06/01/20 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT

ANGEL VILLANUEVA,                  :
                                   :
     Plaintiff,                    :
                                   :
v.                                 :     CASE NO. 3:19CV1959(RNC)
                                   :
QUALITY AUTO SALES                 :
& SERVICES, INC.,                  :
                                   :
     Defendant.                    :

                  ORDER REGARDING HEARING ON DAMAGES

     A hearing on damages shall be held before the undersigned

on July 29, 2020 at 10:30 a.m. via Zoom video conference.               The

hearing may be accessed by clicking the following link:

https://www.zoomgov.com/j/1611070394?pwd=N0NEQThJRDN5YmFjbytiR2x

lZm5pUT09.    The meeting password will be emailed on July 22,

2020.

     By July 8, 2020, the plaintiff shall file a memorandum of

law which shall include the following:

     (1) the facts the plaintiff believes the court should rely

upon to grant the requested relief, including facts to be

adduced at the hearing;

     (2) a list of any witnesses the plaintiff intends to call

at the hearing, the subject matter of each witness’s testimony,

and an estimate of the length of time of each witness’s

testimony;
        Case 3:19-cv-01959-RNC Document 14 Filed 06/01/20 Page 2 of 2



      (3) a list of the exhibits the plaintiff intends to offer

at the hearing and a brief description of the exhibit;

      (4) the amount of damages requested;

      (5) the legal authority for the court’s award such damages;

and

      (6) if the plaintiff requests attorney fees and costs as

part of its relief, an affidavit and any other appropriate

documentation setting forth the basis for the amount requested.



      The plaintiff shall cause a copy of this order and the

memorandum of law to be served upon the defaulted defendant by

July 15, 2020.     The plaintiff shall file the proof of service.

      SO ORDERED at Hartford, Connecticut this 1st day of June,

2020.

                                   ___________/s/________________
                                   Robert A. Richardson
                                   United States Magistrate Judge




                                     2
